DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Response to Amendment
Applicant has submitted amendments to the claims on 1/13/2021. Amendments to claim 11 have caused for the objection on claim 11 to be withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner suggests ‘CONTROL APPARATUS AND METHOD FOR CONTROLLING AN OPERATION OF AN EQUIPMENT USING LEARNING’

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky).

Regarding claim 1, Kojima teaches a control apparatus, comprising: 
a central processing unit (CPU) (0052) configured to: 
determine, in the operation mode, that a probability of the control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), wherein 
the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), and 
the control condition includes a current environmental condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
output, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”); and 
control, in the operation mode, the equipment based on a response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”).
Kojima does not teach receive, from a server, a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus; switch a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; acquire, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship.
Fadell teaches receive, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, during a learning phase, parameters from a multi-sensor technology, which corresponds to a plurality of parameters, are learned to have a correspondence relationship with control information.), wherein the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0040, learning occurs during a learning mode.); 
switch a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.)  [in case a number of pieces of the learning data reaches a determined number]; 
acquire, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship (0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima with the learning based thermostat teachings of Fadell because both references are directed towards machine learning and its use in HVAC systems and because Fadell teachings allow for “it to be effective for a variety of different technological circumstances in home and business environments, thereby making the same VSCU unit readily saleable to a wide variety of customers” (0042).
Kojima and Fadell do not teach in case a number of pieces of the learning data reaches a determined number.
Gibiansky does teach switch a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning mode to an operation mode are taught by Kojima in combination with Fadell) in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches that by ending a machine learning mode this “may beneficially preserve computational resources by eliminating machine learning methods and associated tuning computations when it is unlikely that the machine learning method will provide the "best" (as defined by the observed measure of fitness) model.” (0088). 

Regarding claim 2, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima further teaches wherein the current environmental condition includes a parameter of the plurality of parameters (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” 0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a specific operation (for example, to lower the temperature setting, set the airflow level to maximum”.), 
and the control condition includes a value of the parameter included in the current environmental condition (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” temperature is a parameter).

Regarding claim 3, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2, 
Kojima further teaches wherein the current environmental condition includes the plurality of types of parameters (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” 0047 “a solar sensor 53 is mounted inside the passenger compartment at a position near the windshield in order to measure the intensity of solar radiation”), and 
the control condition includes the value of each of the plurality of parameters, included in the current environmental condition (0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a specific operation (for example, to lower the temperature setting, set the airflow level to maximum”).

Regarding claim 5, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
Kojima further teaches wherein the parameter includes a temperature (0068 “queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree” temperature is a parameter).

Regarding claim 6, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
Fadell does teach wherein the parameter includes humidity (0131 “a humidity sensor”).

Regarding claim 7, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2. 
Fadell does teach wherein the parameter includes at least one of a date or time (0040 “user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints)”).

Regarding claim 8, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2. 
Fadell further teaches wherein the parameter includes weather (0132 “This heuristic may use real-time and historic geographic weather trends and other factors combined with learned occupancy patterns to determine when the enclosure needs cooling or heating.”).

Regarding claim 9, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
Fadell et al further teaches wherein the parameter includes a number of users located within a determined facility (0137 lines “an occupancy sensor disposed inside the housing and used to sense occupancy in the ROI”, Occupancy data from a sensor corresponds to number of users located in a predetermined facility. The room with the PIR sensor is the predetermined facility.).

Regarding claim 10, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 2.
	Fadell et al further teaches wherein the parameter includes a time period of a user's stay in a determined facility (0041 lines 6-9, “Multi-sensor technology may later be employed to detect user occupancy patterns (e.g., what times of day they are home and away),”)

Regarding claim 11, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
	wherein the correspondence relationship between the control condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”) and the control information (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”) is determined based on machine learning (0009 “a learning unit which, by using the learned data, constructs a probabilistic model into which the state information is entered in order to calculate the probability of a vehicle occupant performing a specific setting operation”).

Regarding claim 12, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 11.
Fadell further teaches wherein the correspondence relationship between the control condition and the control information (Fadell, 0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, during a learning phase, parameters from a multi-sensor technology, which corresponds to a plurality of parameters, are learned to have a correspondence relationship with control information) is further determined based on the response to the inquiry (0040 “an advanced user may be able to set a plurality of time-dependent temperature setpoints (i.e., scheduled setpoints) through thermostat interactions via the rotatable ring…the VSCU unit quietly using multi-sensor technology to "learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, 0011 user interactions with the device correspond to response to inquiry. This information is part of the heating and cooling environment information and thus is used for the correspondence relationship.)

Regarding claim 13, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1, wherein the CPU is further configured to:
Kojima further teaches determine that the probability of the control information is one of equal to or greater than the determined threshold (0054 “If the probability is greater than a predetermined threshold value, the controller 60 automatically executes that specific operation.”); 
control the equipment in accordance with based on the control information (0054 “If the probability is greater than a predetermined threshold value, the controller 60 automatically executes that specific operation.”).

Regarding claim 14, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1. 
Kojima further teaches wherein the control information is information for one of a start operation or a stop operation of the equipment (0124 “the controller 60 starts the automotive air conditioner”).

Regarding claim 15, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima further teaches wherein the current environmental condition includes at least one parameter of the plurality of parameters (0054 “Here, to determine the temperature, airflow level, etc. of the conditioned air, the controller 60 enters prescribed state information into an applicable probabilistic model and estimates the probability that the occupant performs a specific operation (for example, to lower the temperature setting, set the airflow level to maximum” 0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”);, 
and the control information is a target value regarding of the at least one parameter (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”). 
Regarding claim 16, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima further teaches wherein the CPU (0052) is further configured to output the inquiry to the user (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” The starting of execution of a function is also starting some equipment in certain situations) to determine whether to start the equipment or to stop the equipment (0124 “the controller 60 starts the automotive air conditioner”). 

Regarding claim 17, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1. 
Kojima further teaches wherein the current environmental condition includes at least one parameter of the plurality of parameters (0054, 0068), and the CPU (0052) is further configured to output the inquiry to the user regarding a target value of the at least one parameter ((0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant…occupant responds by performing an operation for approving the execution of the setting operation”).

Regarding claim 19, Kojima further teaches a control method, comprising: 
in a control apparatus (0062): 
determining, in the operation mode, that a probability of control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), wherein 
the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), and 
the control condition includes a current environmental condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
outputting, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”); and 
controlling in the operation mode, the equipment based on a response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”)
Kojima does not teach receiving, from a server, a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus; switching a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; and acquiring, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship.
Fadell does teach receiving, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, during a learning phase, parameters from a multi-sensor technology, which corresponds to a plurality of parameters, are learned to have a correspondence relationship with control information.), wherein the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0040, learning occurs during a learning mode.); 
switching a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.) [in case a number of pieces of the learning data reaches a determined number]; 
acquiring, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship (0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima with the learning based thermostat teachings of Fadell because both references are directed towards machine learning and its use in HVAC systems and because Fadell teachings allow for “it to be effective for a variety of different technological circumstances in home and business environments, thereby making the same VSCU unit readily saleable to a wide variety of customers” (0042).
 Kojima and Fadell does not teach in case a number of pieces of the learning data reaches a determined number. 
Gibiansky does teach switching a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning mode to an operation mode are taught by Kojima in combination with Fadell) in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches that by ending a machine learning mode this “may beneficially preserve computational resources by eliminating machine learning methods and associated tuning computations when it is unlikely that the machine learning method will provide the "best" (as defined by the observed measure of fitness) model.” (0088). 

Regarding claim 20, Kojima further teaches A non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: 
in a control apparatus (0062): 
determining, in the operation mode, that a probability of control information is less than a determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation” Control information is lower than a threshold and is then displayed for a user to determine if this control should be implemented. This is done in an operation mode.), wherein 
the probability indicates certainty of the control information that is acquired in the control condition (0062 “when the obtained probability is smaller than the first threshold value Th1… this means that it is highly likely that the occupant will perform that setting operation”), and 
the control condition includes a current environmental condition (0068 “Since the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 queries the occupant via the A/C operation panel 59 or the like whether or not the set temperature T.sub.set should be lowered by 3.degree”); 
outputting, in the operation mode, an inquiry to a user for control of an equipment based on the determination that the probability of the control information is less than the determined threshold (0062 “when the obtained probability is smaller than the first threshold value Th1… control information correcting unit 64 displays the kind of the setting operation on the A/C operation panel 59 or on the display unit of the navigation system 56 or the like to notify the occupant… occupant responds by performing an operation for approving the execution of the setting operation”); and 
controlling, in the operation mode, the equipment based on a response to the inquiry (0062 “When the occupant responds by performing an operation for approving the execution of the setting operation…the control information correcting unit 64 executes the setting operation.”).
Kojima does not teach receiving, from a server, a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data, wherein the correspondence relationship is received in a learning mode of the control apparatus; switching a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number; and acquiring, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship.
Fadell does not teach receiving, from a server (0055, VSCU unit does the correspondence relationship learning and is based in a data center), a correspondence relationship between values of a plurality of parameters corresponding to a determined facility and control information as learning data (0040 “the VSCU unit quietly using multi-sensor technology to " learn" about the home's heating and cooling environment and optimizing the energy-saving settings accordingly”, during a learning phase, parameters from a multi-sensor technology, which corresponds to a plurality of parameters, are learned to have a correspondence relationship with control information.), wherein the correspondence relationship is received in a learning mode of the control apparatus (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled"”, 0040, learning occurs during a learning mode.); 
switching a control mode of the control apparatus from the learning mode to an operation mode (0072 “a selection amongst a plurality of options (e.g., smart learning is "Enabled”, 0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage” Switching from learning mode to control mode occurs.) [in case a number of pieces of the learning data reaches a determined number]; 
acquiring, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship (0041 “On an ongoing basis, the VSCU unit processes the learned and sensed information according to one or more advanced control algorithms, and then automatically adjusts its environmental control settings to optimize energy usage”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima with the learning based thermostat teachings of Fadell because both references are directed towards machine learning and its use in HVAC systems and because Fadell teachings allow for “it to be effective for a variety of different technological circumstances in home and business environments, thereby making the same VSCU unit readily saleable to a wide variety of customers” (0042).
Kojima and Fadell do not teach in case a number of pieces of the learning data reaches a determined number.
 Gibiansky does teach switching a control mode of the control apparatus from the learning mode to an operation mode (control apparatus and the switching from a learning mode to an operation mode are taught by Kojima in combination with Fadell) in case a number of pieces of the learning data reaches a determined number (0088 “parameter optimization unit 240 to determine whether a machine learning method is likely to close the performance gap between it and another candidate machine learning method may vary based on the implementation. Examples of criteria include… the number of iterations performed (e.g. more likely to trigger a stop condition the more iterations have occurred”, number of iterations corresponds to the number of pieces of learning data since the number of iterations determines the number of pieces of learning data. This number is used to determine the ending of a learning mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC control based on sensed and learning teachings of Kojima and the learning based thermostat teachings of Fadell with the machine learning parameter optimization teachings of Gibiansky because the cited references are all directed towards machine learning for parameter optimization and because Gibiansky teaches that by ending a machine learning mode this “may beneficially preserve computational resources by eliminating machine learning methods and associated tuning computations when it is unlikely that the machine learning method will provide the "best" (as defined by the observed measure of fitness) model.” (0088). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky) in further view of Lee et al (US PUB. 20160054021, herein Lee).

Regarding claim 4, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 3.
Kojima, Fadell, and Gibiansky do not explicitly teach wherein the control condition is that values of the plurality of parameters are respectively the same as current values of the plurality of parameters included in the current environmental condition.
Lee does teach wherein the control condition is that values of the plurality of parameters are respectively the same as current values of the plurality of parameters included in the current environmental condition (0065 “the temperature control apparatus 100 may perform such retrieval according to each weather factor. Namely, time-based set temperature average values may be obtained respectively for an outside temperature, humidity, the amount of sunshine, the intensity of radiant heat, an air current, a wind speed,…calculate a final set temperature of the air handling unit” 0036 lines 1-5, “The temperature control apparatus 100 may schedule the operation of the indoor equipment 120, e.g., a set temperature of the air handling unit” The temperature control apparatus controls the air handling unit to reach a set temperature. The set temperature is calculated using a plurality of parameters. When the air handling unit reaches the set temperature in the course of its operation then the control condition and current environmental condition are respectively the same.)
	It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the predicting control techniques of Kojima, the machine learning control techniques for an HVAC system teachings of Fadell and the machine learning optimization system of Gibiansky with the setting of a temperature based on weather factor of Lee et al because all the references are directed towards optimization of parameters and because Lee further teaches “a need exists for a method and an apparatus for scheduling a set temperature of an air handling unit” (0006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky) in view of Meier et al (US PUB. 20150217449).

Regarding claim 18, Kojima, Fadell, and Gibiansky teaches the control apparatus according to claim 1.
Kojima teaches the CPU (0052)
However, Kojima does not explicitly teach wherein the CPU is further configured to output the inquiry to the user through sound.
Meier et al does teach wherein the CPU is further configured to output the inquiry to the user through sound (0094 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing to have modified the predicting control techniques of Kojima, the machine learning control techniques for an HVAC system teachings of Fadell and the machine learning optimization system of Gibiansky with the alert sound teachings of Meier et al because the cited references are directed towards learning processes for optimization of parameters and because the sound teachings of Meier would make it easier “to prompt user, e.g. for consent to perform a new task, or request the users preference for one task over another” (0094).

Relevant Prior Art
Laurent et al (US PUB. 20160075034) has been deemed relevant prior art since the application is focused on learning based control of an environment.

Response to Arguments
Applicant’s arguments, filed 1/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kojima et al (US PUB. 20080195564, herein Kojima) in view of Fadell et al (US PUB. 20120130547, herein Fadell) in further view of Gibiansky et al (US PUB. 20160110657, herein Gibiansky).
Applicant argues that Kojima does not teach the amended limitations. Specifically applicant argues on page 12 that Kojima does not teach the switching a control mode of the control apparatus to a learning mode when the number of pieces of learning data reaches a predetermined number.
However, Gibiansky in combination with Kojima and Fadell does teach switch a control mode of the control apparatus from the learning mode to an operation mode in case a number of pieces of the learning data reaches a determined number since Fadell in 0070 teaches a learning mode and Gibiansky further teaches in 0088 a stop condition for a machine learning based on the number of iterations of machine learning performed. Iterations of machine learning performed determines the number of pieces of learning data and thus, Gibiansky teaches switching a learning mode when the number of data pieces reach a determined amount. 
Applicant then argues on page 13 that Kojima does not teach acquire, in the operation mode, the control information corresponding to a control condition based on the received correspondence relationship. However, Fadell teaches in 0041 automatically adjusting control settings based on learned correspondence information. This is acquiring during an operation mode. 
	Therefore claims 1-20 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116